  Case 13-32610         Doc 36     Filed 11/05/18 Entered 11/05/18 07:23:16              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-32610
         Detina I Benjamin

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/15/2013.

         2) The plan was confirmed on 11/27/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 09/05/2018.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 63.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,735.00.

         10) Amount of unsecured claims discharged without payment: $61,197.52.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-32610       Doc 36       Filed 11/05/18 Entered 11/05/18 07:23:16                      Desc Main
                                     Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor              $46,223.00
       Less amount refunded to debtor                           $623.00

NET RECEIPTS:                                                                                   $45,600.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $4,000.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                      $1,988.74
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,988.74

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim        Principal       Int.
Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
ALTAIR OH XIII LLC              Unsecured            NA       1,074.78         1,074.78        181.36         0.00
ALTAIR OH XIII LLC              Unsecured           0.00      1,011.71         1,011.71        170.72         0.00
Barclays Bank Delaware          Unsecured      3,368.00            NA               NA            0.00        0.00
Beneficial/HFC                  Unsecured      8,443.00            NA               NA            0.00        0.00
CIT BANK                        Unsecured      2,634.00            NA               NA            0.00        0.00
COLUMBIA HOUSE                  Unsecured          78.00           NA               NA            0.00        0.00
GE CAPITAL RETAIL BANK          Unsecured      1,187.00       1,187.37         1,187.37        200.36         0.00
GEMB/CARE CREDIT                Unsecured         471.00           NA               NA            0.00        0.00
GEMB/CARE CREDIT                Unsecured         471.00           NA               NA            0.00        0.00
HSBC/Carsn                      Unsecured         577.00           NA               NA            0.00        0.00
IL DEPT OF REVENUE              Unsecured            NA           0.00           130.08          21.95        0.00
IL DEPT OF REVENUE              Priority            0.00      1,101.81         1,101.81      1,101.81         0.00
INTERNAL REVENUE SERVICE        Priority       1,000.00            NA               NA            0.00        0.00
INTERNAL REVENUE SERVICE        Priority             NA     14,230.38        16,737.38      16,737.38         0.00
INTERNAL REVENUE SERVICE        Unsecured            NA       6,984.96         6,984.96      1,178.66         0.00
INTERNAL REVENUE SERVICE        Priority       4,700.00            NA               NA            0.00        0.00
INTERNAL REVENUE SERVICE        Unsecured           0.00           NA               NA            0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured         774.00        577.63           577.63          97.47        0.00
MERRICK BANK                    Unsecured      3,088.00       3,002.10         3,002.10        506.58         0.00
MIDLAND FUNDING LLC             Unsecured      2,634.00       2,372.76         2,372.76        400.38         0.00
MIDLAND FUNDING LLC             Unsecured      1,548.00       1,406.66         1,406.66        237.36         0.00
Money Mutual                    Unsecured         364.00           NA               NA            0.00        0.00
NCO FINANCIAL SYSTEMS           Unsecured         137.00           NA               NA            0.00        0.00
NISSAN MOTOR ACCEPTANCE CORP    Unsecured     15,569.00           0.00            63.02          10.63        0.00
NISSAN MOTOR ACCEPTANCE CORP    Secured       15,569.00     15,632.02        15,569.00      15,569.00    1,827.62
NTB/CBNA                        Unsecured      1,294.00            NA               NA            0.00        0.00
PRA RECEIVABLES MGMT            Unsecured      2,329.00       2,328.92         2,328.92        392.98         0.00
PRA RECEIVABLES MGMT            Unsecured         862.00        862.58           862.58        145.55         0.00
QUANTUM3 GROUP LLC              Unsecured         550.00        660.00           660.00        111.37         0.00
QUANTUM3 GROUP LLC              Unsecured            NA         435.00           435.00          73.40        0.00
Rodale                          Unsecured         101.00           NA               NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-32610        Doc 36       Filed 11/05/18 Entered 11/05/18 07:23:16                  Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim         Claim         Claim       Principal       Int.
Name                                Class    Scheduled      Asserted      Allowed        Paid          Paid
SEARS/CBNA                       Unsecured      2,372.00            NA           NA            0.00        0.00
SPRINGLEAF FINANCIAL SERVICES    Unsecured     15,000.00            NA           NA            0.00        0.00
ST IL TOLLWAY AUTHORITY          Unsecured      3,533.00       3,832.40     3,832.40        646.68         0.00
ST IL TOLLWAY AUTHORITY          Unsecured      3,533.00            NA           NA            0.00        0.00
VILLAGE OF HILLSIDE RLE PROGRA   Unsecured         300.00           NA           NA            0.00        0.00
Village of Melrose Park          Unsecured         500.00           NA           NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                              Claim           Principal               Interest
                                                            Allowed               Paid                   Paid
Secured Payments:
      Mortgage Ongoing                                       $0.00              $0.00                 $0.00
      Mortgage Arrearage                                     $0.00              $0.00                 $0.00
      Debt Secured by Vehicle                           $15,569.00         $15,569.00             $1,827.62
      All Other Secured                                      $0.00              $0.00                 $0.00
TOTAL SECURED:                                          $15,569.00         $15,569.00             $1,827.62

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00              $0.00                  $0.00
       Domestic Support Ongoing                              $0.00              $0.00                  $0.00
       All Other Priority                               $17,839.19         $17,839.19                  $0.00
TOTAL PRIORITY:                                         $17,839.19         $17,839.19                  $0.00

GENERAL UNSECURED PAYMENTS:                             $25,929.97           $4,375.45                 $0.00


Disbursements:

       Expenses of Administration                             $5,988.74
       Disbursements to Creditors                            $39,611.26

TOTAL DISBURSEMENTS :                                                                        $45,600.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-32610         Doc 36      Filed 11/05/18 Entered 11/05/18 07:23:16                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/05/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
